Citation Nr: 0126691	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  97-51 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985, with subsequent service with the Army National Guard.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the veteran's 
claims for service connection for PTSD and for a depressive 
disorder.  In July 1997 and July 1999, the Board remanded the 
case to the RO for additional development.  That development 
has been completed by the RO, and the case is once again 
before the Board for appellate review.

The Board noted in the July 1999 remand that the veteran 
appeared to have raised the issues of entitlement to service 
connection for a skin condition and for a gynecological 
disorder.  It does not appear that the RO contacted the 
veteran regarding these issues.  As these matters have not 
been procedurally developed for appellate review, the Board 
refers them back to the RO for appropriate action.  

After the Board remanded this case in July 1999, the veteran 
moved to Alabama and had her claims files transferred to the 
RO in Montgomery.  In a January 2000 written statement it 
appears that the veteran raised the issue of entitlement to 
service connection for residuals of an injury to her right 
ankle, leg, and foot.  The Board refers this back to the RO 
for appropriate action.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001); see also 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.3269a)).  The VCAA redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  The Act 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim. 
See VCAA, 38 U.S.C. § 5103A.  Therefore, for this and the 
following reasons, a remand is required with respect to the 
issues on appeal.

In May 2001, after the Board's remand in July 1999, after 
additional medical reports were added to the record and 
before a supplemental statement of the case was issued, the 
veteran submitted a written statement on a VA Form-9, in 
which she indicated that she desired a hearing before a 
traveling member of the Board at the RO.  There is no 
indication of record that the veteran has withdrawn her 
request for a travel Board hearing at the RO.  A request for 
a hearing may be withdrawn by an appellant at any time before 
the date of the hearing, and a request for a hearing may not 
be withdrawn by an appellant's representative without the 
consent of the appellant.  38 C.F.R. § 20.702(e) (2001).  
There is no evidence of record that the veteran/appellant has 
withdrawn her request for a travel Board hearing.

Accordingly, the Board concludes that the RO should schedule 
a travel Board hearing in this matter.  See 38 C.F.R. § 
20.702 (2001).

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the appellant for 
a travel Board hearing before a member of 
the Board.  The notice of the hearing 
should inform the appellant of the 
procedures for withdrawal of Board 
hearing requests, as outlined in 38 
C.F.R. § 20.702, as well as the 
consequences of failure to appear for a 
scheduled hearing, as outlined in 38 
C.F.R. § 20.702(d).

After the appellant and her representative have been given an 
opportunity to appear at a travel Board hearing, the claims 
folder shall be returned to this Board for further appellate 
review.  No action is required by the appellant until she 
receives further notice.  The purpose of this remand is to 
comply with the governing adjudicative procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

